Motion to dismiss the appeal denied. Motion to prosecute the appeal as a poor person granted. Motion for a stay granted: Pending determination of the appeal, enforcement of the order of the Appellate Division is stayed; Manhattan Life Insurance Company of New York is directed to make all payments on annuity contract No. P6P 203-86 issued April 27,1982 into the account maintained in the name of Kenneth Benjamin and Theresa Mohammed with Norman E. Frowley as escrowee, at the First Federal Savings and Loan Association, and distribution of any moneys from said account is stayed.